DETAILED ACTION
This non-final action is in response to RCE filed on 16 August 2021. In this amendment, claims 1, 6, 7, and 10-12 have been amended, and new claims 61 and 62 have been added. Claims 1-7, 9-17 and 19-20 are pending, with claims 1, 15 and 61 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.

Response to Arguments
Applicants’ arguments, with regards to Blesser reference, have been fully considered but they are not persuasive.
In the response filed on 16 August 2021, applicant argues in substance that:

The examiner respectfully disagrees. When a watermark is inserted at certain frequency for transmission, a receiver has to monitor at that frequency in order to detect the watermark. Thus, a frequency in this case is equivalent to a channel. There are a number of publications indicate that the term frequency is equivalent to the word channel (e.g., paragraphs 15 and 35 of US 2004/0073916, column 2 lines 16-19 of US 6571144, or paragraph 68 of US 20180165463). Therefore, when Blesser teaches modifying a frequency of a watermark based on feedback data, it reads on limitation changing a channel of the watermark based on a quality indicator. Applicant may clarify the term channel to overcome the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 16-17, 20, 1-3, 6-7, 10, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2014/0129841, published May 8, 2014), Lynch et al. (US 2016/0329058, published Nov. 10, 2016) and Blesser et al. (US 2016/0078874, published Mar. 17, 2016).
of a media rendering device (McMillan Fig. 1, media presentation device 102) to at least: 
activate watermark generation based on an input (McMillan par. 42, The watermark generator 127 then generates a watermark based on the determined identifier(s)); 
at least one of a channel or a combination of channels of a media signal in which watermarks are encoded to synthesize an encoded media signal (McMillan par. 46; inserting the watermark at a different frequency); and 
present the encoded media signal (McMillan par. 17, presentation of media by the media rendering engine 124). 
McMillan does not explicitly disclose:
activate watermark generation based on an external input;
change, based on a quality indicator from an external meter, at least one of a channel or a combination of channels of a media signal in which watermarks are encoded.
Lynch teaches:
activate to sample room audio based on an external input (Lynch par. 49, central site 400 messages each portable device associated with the panelist and/or household data 504, where each message comprises an activation signal; Lynch par. 27, Upon receiving the activation signal 114, portable device 102 becomes operative to sample room audio).

Blesser teaches:
change, based on a quality indicator from an external meter, at least one of a channel or a combination of channels of a media signal in which watermarks are encoded (Blesser par. 46, Feedback data 106 could be a return from an acoustic or electrically connected watermark or pilot tone detection device using Bluetooth, infrared, supersonic tones, or some other mechanism to deliver statistics indicating the quality of the detected watermark; Blesser par. 44, the comparator and processor 103 receives the output of the masking threshold analyzer 102 and the watermark data 7 and modifies watermark data 7 into a modified watermark data 7'; Blesser par. 47, The modified data 7' is the output of the comparator and processor 103 and it corresponds to the watermark data 7 whose timing, frequency and energy has been modified to be inserted in the audio signal 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of McMillan with the teaching of Blesser for change, based on a quality indicator, at least one of a channel or a combination of channels of a media signal in which the watermarks are encoded. One of ordinary skilled in the art would have been motivated because it offers the advantage of optimizing the detectability of the watermark. 

As per claim 12, McMillan-Lynch-Blesser discloses the computer readable medium of claim 11. McMillan-Lynch further discloses wherein the external input is a command received by the media rendering device over a communication link (Lynch par. 49, central site 400 messages each portable device associated with the panelist and/or household data 504, where each message comprises an activation signal).  
The same rationale as in claim 11 applies.

As per claim 13, McMillan-Lynch-Blesser discloses the computer readable medium of claim 12. McMillan further discloses an audience measurement entity (McMillan Fig. 1, monitoring facility 110).
McMillan does not explicitly disclose:
wherein the command is received from an audience measurement entity.
Lynch teaches:
the command is received from an entity (Lynch par. 49, central site 400 messages each portable device associated with the panelist and/or household data 504, where each message comprises an activation signal).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Lynch for the command is received from an audience measurement entity. One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling a period of time for activation.


wherein the instructions cause the one or more processors to deactivate the watermark generation after a period of time after receipt of the external input.  
Lynch teaches:
the instructions cause the one or more processors to deactivate after a period of time after receipt of the external input (Lynch par. 50, deactivate at a predetermined time thereafter).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Lynch for the instructions cause the one or more processors to deactivate the watermark generation after a period of time after receipt of the external input. One of ordinary skilled in the art would have been motivated because it offers the advantage of saving resources when operation is no longer needed. 
  
As per claim 17, McMillan-Lynch-Blesser discloses the computer readable medium of claim 11. McMillan does not explicitly disclose:
wherein the instructions cause the one or more processors to receive the quality indicator from the meter, the quality indicator based on a level of watermarking detected by the meter.  
Blesser teaches:
the instructions cause the one or more processors to receive the quality indicator from the meter (Blesser par. 46, Feedback data 106 could be a return from an acoustic 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Blesser for the instructions cause the one or more processors to receive the quality indicator from the meter, the quality indicator based on a level of watermarking detected by the meter. One of ordinary skilled in the art would have been motivated because it offers the advantage of optimizing the detectability of the watermark. 

As per claim 20, McMillan-Lynch-Blesser discloses the computer readable medium of claim 11. McMillan further discloses wherein the instructions cause the one or more processors to determine a watermark payload, the watermark payload based on a characteristic of the media rendering device (see McMillan par. 23, information to be embedded in the media based on application identification information for the media application 120 [characteristic of the device]).  



Claims 61 and 62 are method claims reciting similar subject matters to those recited in the medium claims 11 and 16 respectively, and are rejected under similar rationale.

Claims 14-15 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (US 2004/0073916, published Apr. 15, 2004), Blesser et al. (US 2016/0078874, published Mar. 17, 2016) and Mears et al. (US 2014/0040929, published Feb. 6, 2014).
As per claim 14, McMillan-Lynch-Blesser discloses the computer readable medium of claim 11. McMillan-Lynch-Blesser does not explicitly disclose:
wherein the external input is a detection of a presence of the meter.  
Mears teaches:
the external input is a detection of a presence of the meter (Mears Fig. 5, detect portable metering device at 114).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Mears for the external input is a detection of a presence of a meter. One of ordinary skilled in the art would have been motivated because it offers the advantage of triggering the meter to identify media data. 

As per claim 15, McMillan-Lynch-Blesser discloses the computer readable medium of claim 14. McMillan further discloses wherein the meter is a wearable meter (McMillan par. 2, portable meters carried and/or worn by the panelists).  

Claims 4 and 5 are device claims reciting similar subject matters to those recited in the medium claims 14 and 15 respectively, and are rejected under similar rationale.

Claims 19 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2014/0129841, published May 8, 2014), Lynch et al. (US 2016/0329058, published Nov. 10, 2016), Blesser et al. (US 2016/0078874, published Mar. 17, 2016) and Tehranchi et al. (US 2018/0089790, published Mar. 29, 2018).
As per claim 19, McMillan-Lynch-Blesser discloses the computer readable medium of claim 17. McMillan-Lynch-Blesser does not explicitly disclose:
wherein the quality indicator includes a value corresponding to a sparsity of detected watermarks.
Tehranchi teaches:
the quality indicator includes a value corresponding to a sparsity of detected watermarks (Tehranchi par. 9-10, The embedded watermarks are recovered from the content and one or more attributes associated with the recovered watermarks are identified. The attributes may comprise at least one of a type, payload, number of 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of McMillan with the teaching of Tehranchi for the quality indicator includes a value corresponding to a sparsity of detected watermarks. One of ordinary skilled in the art would have been motivated because it offers the advantage of providing information about detected watermarks for assessment. 

Claim 9 is a device claim reciting similar subject matters to those recited in the medium claim 19, and is rejected under similar rationale.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040073916 A1; Media Monitoring, Management And Information System
Systems and methods are provided for monitoring transmissions of media content (such as audio and audiovisual content) in order to obtain independent and objective data regarding the use of specific media content recordings or works within the transmissions.
US 20140108020 A1; Multi-Mode Audio Recognition And Auxiliary Data Encoding And Decoding

US 20180165463 A1; Restricted Content Evaluation Systems And Methods
The present invention is directed to communication systems that evaluates electronically sent messages for any links to unauthorized content, and scan resources associated for with the links for unauthorized content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHANG DO/Primary Examiner, Art Unit 2492